DETAILED ACTION
	The Information Disclosure Statements filed on November 19, 2018, December 4, 2019, January 22, 2020 and May 18, 2020 have all been reviewed and considered by the Examiner. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mueller (DE 10135365).
Mueller discloses an amusement ride system comprised of a guide track section 4 supporting the movement of vehicles 29, 30. The system is further comprised of a carrier structure 5 for carrying the guide track section 4 and a guide structure 8 which has an active connection with the carrier structure 5. The active connection guides the carrier structure back and forth between a first guide track connection part 21 and a second guide track connection part 23 along the guide structure. A drive device moves the carrier structure 5 along the guide structure 8 and the carrier structure further comprises means, in the form of a rocker 1, for moving the guide track section in an . 
Claim(s) 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fram (US 9,084,941).
Fram discloses a track system to support the movement of a vehicle. The track system comprising a movable track section 207, a first track connection and a second track connection 10, shown best in figure 1 and positioned to the right and left of the center, movable section 207. The first track connection and the second track connection are separated from each other, also shown best in figure 1. The system is further comprised of a rotatable carrier 204 coupled to the movable track section and coupled to the guide structure 250. The guide structure guides the moveable track section between the first track connection and the second track connection. The system is further comprised of a drive system 300 that propels the vehicle in a translational motion along the track and in a rotational motion about a vertical axis A2.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Blum et al (US 7,484,460) and Roodenburg et al (US 6,941,872) both discloses amusement rides for moving and transporting vehicles between track sections. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J McCarry Jr. whose telephone number is (571)272-6683.  The examiner can normally be reached on Monday-Friday 7:00-3:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Robert J McCarry Jr/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        



RJM
February 4, 2021